Exhibit 99.16 NOTICE OF MEETING AND MANAGEMENT INFORMATION CIRCULAR for the ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS to be held on JUNE 8, 2011 SANDSPRING RESOURCES LTD. NOTICE OF ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON JUNE 8, 2011 NOTICE IS HEREBY GIVEN that the annual and special meeting (the "Meeting") of shareholders of Sandspring Resources Ltd. (the "Company") will be held at the offices of Cassels Brock & Blackwell LLP, 2100 Scotia Plaza, 40 King Street West,Toronto, Ontario, on Wednesday, June 8, 2011 at 9:00 a.m. (Toronto time) for the following purposes: 1. to receive and consider the audited financial statements of the Company for each of the financial years endedDecember 31, 2010 and 2009 and the reports of the auditors thereon; 2. to elect directors of the Company for the ensuing year; 3. to appoint the auditors for the ensuing year and to authorize the directors to fix their remuneration; 4. to consider, and if thought fit, to pass an ordinary resolution approving a new stock option plan of the Company, as more particularly described in the accompanying management information circular; and 5. to transact such further business as may properly come before the Meeting or any adjournment or postponement thereof. DATED this 3rdday of May, 2011 BY ORDER OF THE BOARD OF DIRECTORS (signed) "Richard A. Munson" Richard A. Munson Chief Executive Officer and Corporate Secretary This notice is accompanied by the management information circular, the form of proxy, the supplemental mailing card, and in the case of those shareholders who have so requested through the completion and return of the supplemental mailing card provided by the Company in its last annual mailing, a copy of the Company's audited financial statements, including the reports of the auditors thereon, and management's discussion and analysis for each of the financial years endedDecember 31, 2010 and 2009. For those shareholders who did not request to receive a copy of the audited financial statements, a copy is available upon request to the Company and can also be found on SEDAR at www.sedar.com or on the Company's website at www.sandspringresources.com. If you are a registered shareholder of the Company and are unable to attend the Meeting in person, please properly complete, sign, date and return the enclosed form of proxy to the Company's Registrar and Transfer Agent, Computershare Trust Company of Canada, Attention: Proxy Department, by mail at: 100 University Ave., 9th Floor, Toronto, Ontario M5J 2Y1, or by fax at: (416) 263-9524 or 1 (866) 249-7775.Proxies must be received no later than9:00 a.m. (Toronto time) on Monday, June 6, 2011, or if the meeting is adjourned or postponed, no later than 48 hours preceding the time of such adjourned or postponed meeting (excluding Saturdays, Sundays and statutory or civic holidays in the City of Toronto, Ontario). If you are a non-registered shareholder of the Company and receive these materials through your broker or through another intermediary, please complete and return the materials in accordance with the instructions provided to you by your broker or such other intermediary. If you are a non-registered shareholder and do not complete and return the materials in accordance with such instructions, you may lose the right to vote at the Meeting. If you have any questions about the procedures required to qualify to vote at the Meeting or about obtaining, completing and depositing the required form of proxy, you should contact Computershare Trust Company of Canada by telephone at 1 (800) 564-6253. SANDSPRING RESOURCES LTD. MANAGEMENT INFORMATION CIRCULAR ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON JUNE 8, 2011 This management information circular is furnished in connection with the solicitation of proxies by management of Sandspring Resources Ltd. (the "Company") for use at the annual and special meeting of shareholders of the Company (the "Meeting") to be held at the offices of Cassels Brock & Blackwell LLP, 2100 Scotia Plaza, 40 King Street West, Toronto, Ontario, on Wednesday, June 8, 2011 at 9:00 a.m. (Toronto time) and any adjournment or postponement thereof, for the purposes set forth in the accompanying notice of meeting (the "Notice of Meeting"). This management information circular and the enclosed form of proxy have been mailed to the registered holders of common shares of the Company (the "Common Shares") of record at the close of business on May 3, 2011 (the "Record Date"). Except to the extent otherwise stated herein, all information set forth herein is given as of the Record Date, and all dollar amounts set forth herein are stated in Canadian dollars. Information set forth herein as to shareholdings is based upon information supplied by the respective persons holding such Common Shares. GENERAL PROXY INFORMATION Solicitation of Proxies The Company will bear the cost of soliciting proxies on behalf of management. The Company will reimburse brokers, custodians, nominees and other fiduciaries for their reasonable charges and expenses incurred in forwarding this proxy material to beneficial owners of Common Shares. In addition to solicitation by mail, certain officers, directors and employees of the Company may solicit proxies by telephone or personally, but will receive no compensation for so doing. Voting by Non-Registered Shareholders Only registered shareholders of the Company or the persons they appoint as their proxies are permitted to vote at the Meeting. Most shareholders of the Company are "non-registered" shareholders ("Non-Registered Shareholders") because the Common Shares they own are not registered in their names but are instead registered in the name of the brokerage firm, bank or trust company through which they purchased the Common Shares. Common Shares beneficially owned by a Non-Registered Shareholder are registered either: (i) in the name of an intermediary (an "Intermediary") that the Non-Registered Shareholder deals with in respect of the Common Shares (Intermediaries include, among others, banks, trust companies, securities dealers or brokers and trustees or administrators of self-administered RRSPs, RRIFs, RESPs and similar plans); or (ii) in the name of a clearing agency (such as CDS & Co.) of which the Intermediary is a participant. In accordance with applicable securities law requirements, the Company will have distributed copies of the Notice of Meeting, this management information circular, the form of proxy, the supplemental mailing card, and in the case of those shareholders who have so requested through the completion and return of the supplemental mailing card provided by the Company in its last annual mailing, a copy of the Company's audited financial statements, including the reports of the auditors thereon, and management's discussion and analysis for each of the financial years endedDecember 31, 2010 and 2009 (collectively, the "Meeting Materials") to the clearing agencies and Intermediaries for distribution to Non-Registered Shareholders. Intermediaries are required to forward the Meeting Materials to Non-Registered Shareholders unless a Non-Registered Shareholder has waived the right to receive them. Intermediaries often use service companies to forward the Meeting Materials to Non-Registered Shareholders.Generally, Non-Registered Shareholders who have not waived the right to receive Meeting Materials will either: (i) be given a voting instruction form which is not signed by the Intermediary and which, when properly completed and signed by the Non-Registered Shareholder and returned to the Intermediary or its service company, will constitute voting instructions which the Intermediary must follow. Typically, the voting instruction form will consist of a one page pre-printed form.Sometimes, instead of the one page pre-printed form, the voting instruction form will consist of a regular printed proxy form accompanied by a page of instructions which contains a removable label with a bar-code and other information.In order for the form of proxy to validly constitute a voting instruction form, the Non-Registered Shareholder must remove the label from the instructions and affix it to the form of proxy, properly complete and sign the form of proxy and submit it to the Intermediary or its service company in accordance with the instructions of the Intermediary or its service company; or (ii) be given a form of proxy which has already been signed by the Intermediary (typically by a facsimile, stamped signature), which is restricted as to the number of Common Shares beneficially owned by the Non-Registered Shareholder but which is otherwise not completed by the Intermediary.Because the Intermediary has already signed the form of proxy, this form of proxy is not required to be signed by the Non-Registered Shareholder when submitting the proxy. In this case, the Non-Registered Shareholder who wishes to submit a proxy should properly complete, sign, date and return the enclosed form of proxy to the Company's Registrar and Transfer Agent, Computershare Trust Company of Canada, Attention: Proxy Department, by mail at: 100 University Ave., 9th Floor, Toronto, Ontario M5J 2Y1, or by fax at: (416) 263-9524 or 1 (866) 249-7775, no later than 9:00 a.m. (Toronto time) on Monday, June 6, 2011, or, if the Meeting is adjourned or postponed, no later than 48 hours preceding the time of such adjourned or postponed meeting (excluding Saturdays, Sundays and statutory or civic holidays in the City of Toronto, Ontario). In either case, the purpose of these procedures is to permit Non-Registered Shareholders to direct the voting of the Common Shares that they beneficially own. Should a Non-Registered Shareholder who receives one of the above forms wish to vote at the Meeting in person (or have another person attend and vote on behalf of the Non-Registered Shareholder), the Non-Registered Shareholder should strike out the persons named in the form of proxy and insert the Non-Registered Shareholder's or such other person's name in the blank space provided. In either case, Non-Registered Shareholders should carefully follow the instructions of their Intermediary, including those regarding when and where the proxy or voting instruction form is to be delivered. A Non-Registered Shareholder may revoke a voting instruction form, proxy or waiver of the right to receive Meeting Materials and to vote at any time by written notice to the Intermediary, provided that an Intermediary is not required to act on a revocation of a voting instruction form, proxy or of a waiver of the right to receive Meeting Materials and to vote that is not received by the Intermediary at least seven days prior to the Meeting. Manner Proxies will be Voted To be voted, the accompanying form of proxy must be properly completed, signed, dated and returned to the offices of the Company's Registrar and Transfer Agent, Computershare Trust Company of Canada, Attention: Proxy Department, by mail at: 100 University Ave., 9th Floor, Toronto, Ontario M5J 2Y1, or by fax at: (416) 263-9524 or 1 (866) 249-7775,no later than 9:00 a.m. (Toronto time) on Monday, June 6, 2011, or, if the Meeting is adjourned or postponed, no later than 48 hours preceding the time of such adjourned or postponed meeting (excluding Saturdays, Sundays and statutory or civic holidays in the City of Toronto, Ontario).
